           Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 1 of 17



1    DAVID P. MASTAGNI, ESQ. (SBN 57721)
     GRANT A. WINTER, ESQ. (SBN 266329)
2    BRETT D. BEYLER, ESQ. (SBN 319415)
3    MASTAGNI HOLSTEDT, A.P.C.
     1912 "I" Street
4    Sacramento, California 95811
     Telephone: (916) 446-4692
5    Facsimile: (916) 447-4614
     Email: bbeyler@mastagni.com
6
     Attorneys for Plaintiffs Alan &Kelly Strickland
7

 8                                IN THE UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA
10

I1   Alan Strickland, an individual; and Kelly           Case No.: 4:20-cv-00981-YGR
     Strickland, and individual,
12                                                        DECLARATION OF BRETT D. BEYLER
                    Plaintiffs,                           IN SUPPORT OF NOTICE OF MOTION
13   vs.                                                  AND MOTION TO COMPEL
                                                          SUBPOENA COMPLIANCE
14   MASAI UJIRI, an individual; TORONTO
     RAPTORS, a business entity, MAPLE LEAF              Date:          December 22, 2020
15   SPORTS & ENTERTAINMENT, a business                  Time:          2:00 p.m.
     entity; NATIONAL BASKETBALL                         Courtroom:     1
16   ASSOCIATION, INC.; and DOES 1 through
                                                         Judge:         Hon. Yvonne Gonzalez Rogers
     100, inclusive
17
                    Defendants.
18                                                        Action Filed: February 7, 2020

19    I, Brett D. Beyler, declare:

20             1.    I am an attorney, duly licensed to practice law within the State of California,

21    employed as an associate attorney at Mastagni Holstedt, APC, the attorneys of record for

22    Plaintiffs Alan and Kelly Strickland. I submit this declaration in support of Plaintiff's Motion

23    to Compel Subpoena Responses. I have personal knowledge of the facts set forth in this

24    declaration and, if called as a witness, I could and would testify competently thereto.

25             2.    On August 24, 2020, I caused to be served on non-party Oakland Police

26    Department ("OPD") a subpoena to produce documents and things, and electronically stored

27    information ("ESI"), a true and correct copy of which is attached hereto as Exhibit "A".

28   ///

             DECLARATION OF BRETT D. BEYLER IN SUPPORT OF PLAINTIFF'S MOTION TO COMPEL
                                       SUBPOENA COMPLIANCE
          Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 2 of 17



 1              3.      On October 7, 2020, I sent a letter by first class mail and email to OPD records

 2       clerk Tracy Ton, requesting we meet and confer regarding the August 24, 2020 subpoena, a true

 3       and correct copy of which is attached hereto as Exhibit "B".

 4              4.      As of the date of the filing of this motion, OPD has entirely failed to respond or

 5       object to Plaintiffs' subpoena to produce documents and things, and ESI after more than 75 days

 6       since the issuance of the subpoena and over 30 days since the meet and confer request was sent.

 7              5.      Defendants have neither moved to quash Plaintiffs' subpoena to OPD nor sought
     ,
 8       a protective order regarding the information Plaintiffs' requested from OPD.

 9 I            6.      Plaintiffs are seeking relevant, proportionate, discoverable information in good

10       faith and in accordance with the letter and spirit of Federal Rules of Civil Procedure 1 and 26.

11              7.      Non-party OPD's failure to respond to Plaintiffs' subpoena to produce

12       documents and things, and ESI was improper for the reasons set forth in the Memorandum of

13       Points and Authorities attached hereto.

14              8.      I declare under penalty of perjury under the laws of the United States of America

15       that the foregoing is true and correct.     Executed this November 13, 2020 in Sacramento,

16       California.

17
                                                       By: /s/ BRETT D. BEYLER
18                                                         BRETT D.BEYLER
19

20

21

22

23

24

25

26

27

28
                                                        2
              DECLARATION OF BRETT D. BEYLER IN SUPPORT OF PLAINTIFF'S MOTION TO COMPEL
                                        SUBPOENA COMPLIANCE
Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 3 of 17
                  Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 4 of 17



AO 88B (Rev, 02/14) Subywena to Rnducc Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES .DISTRICT COURT
                                                                          for the
                                                          Northern District of Califoriva

                 ALAN STRICKLAND, et al.
                               PlaintifJ~
                             v.                                                        Civil Action No. 4:20-CV-000981-YGR
                      MASAI UJIRI, et al.

                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PItEM1SES IN A CIVIL ACTION

To:                          Oakland Police Department: 455 7th Street, Oakland, CA 94607, (510)777-3333

                                                       (Name ofperson to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment "A"



 Place: MASTAGNI HOLSTEDT, A.P.C.                                                       Date and Tiuze:
        1912 "I" Street                                                                                      09/07/2020 5:00 pm
        Sacramento, CA 95$11

     O Inspection of~'remises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the. potential consequences of not doing so.

Date:        08/17(2020

                                   CLERKOT COURT


                                            Signature ofClerk or Deputy Clerk                  ~~:              '`~~,
 The name, address, e-mail address, and telephone number of the attorney representing (name ofpar~y)    Plaintiffs Alan
Strickland and Kelly Strickland                                          ,who issues or requests this subpoena, are:
Brett D. Beyler, 1912 I Street, Sacramento, CA 95$11.
                               Notice to the person wiio issues or requests this subpoena
If this subpoena commands the production of docuulents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 5 of 17



AO BRB. (Rev. 02114) Subpoena to Produce Documents, infoixnation, or Objecu or to Permit Inspection. of Premises in a Civil Action (Page 2)

Civil Action No. 4.20-CV-000981-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividuai and tide, if any)
on (date)



            ~ I served the subpoena by delivering a copy to the named person as follows:


                                                                                            Ori (date)                                        or

            O I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                      for travel and $                               for services, for a total of $                   0.00



            I declare under penalty of perjury that -this information is true.


Date:
                                                                                                     Se~•ver's signature




                                                                                                   Printed name and title




                                                                                                      Server's address


Additional inforniation regarding attempted ser~~ice, etc.:
                   Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 6 of 17



AO 88B (Rev. 02/14) Subpoena to Produce Docwnents, Information, or Objects or to Permit Inspection of Premises in a Civil AcUon(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
person to attend a trial, Ueving, or deposition only as follows:                      (C) Specifying Conditions us an Al[ernative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B}, the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearattce or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
     (ii) is coimvanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Sabpoena.
 (2) For Other Discovery. A subpoena may cormnand;
  (A) production of docmnents, electronically stored inforn~ation, or               (l) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpozna to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person SubjeM to a Subpoena; Enforcement.                         must organize and label them to corzespond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored /nformation Not Specified.
 (1) Avoiding Undue Burde» or Ezpense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonaUle steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense nn a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically S[ored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost eamiugs and reasonable attorney's fees--on a party or attorney+ who           information in more than one form.
fails to comply,                                                                      (D) b2accessiGle Blecn•onically Stored Inforn~ation. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Commend to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
docmnents, electronically stored information, or tangible iliings, or to           order, the person responding must show that the information is not
permit the inspection of preaniscs, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also convnanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in tl~e subpoena a written objection to inspecting, copying, testing, or           (2) Cleaning Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person witlil~olding subpoenaed information
producing electronically stored information in the iom~ or forms requested.        under a ciaim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
c<»npliance or 14 days afrer the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following pules apply:                                                              (ii) describe the nature of the wit}ilie]d docmnents, conununications, or
      (f) At any trine, on notice to the commanded person, the serving party       tangible cHings in a manner That, wiYbout revealing information itself
may move the court for the district where compliance is reyuire:d for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Infornzution Produced. if information produced in response ro a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's otf cer from      trial-preparation material, lire person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required ~nusi quash or modify a subpoena that:                      information if the party disclused it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the infoi7nution until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for tl~e district where compliance is required may, on         motion is transPen~ed, the issuing court—may hold an contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, faits without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or cor~unercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 7 of 17




 1      CTACHMENT ~~A" TO SUBPOENA TO PRODUCE DOCUMENTS. INFORMATION. OR
2
                                                 DEFINITIONS
 3
            (1)     "YOU" and "YOUR" shall means Oakland Police Department and anyone acting on
4
     YOUR behalf.
 5
 6          (2)     "COMMUNICATION" or "COMMUNICATIONS" includes any contacts between or
     among two or more "PERSON" or "PERSONS," and includes, without limitation, written contact by
7
 8   such means as letters, memoranda, telegrams, telexes, electronic mail, or any other "DOCUMENTS,"
     and oral contact by such meads as face-to-face meetings and telephone conversations.
 9
10          (3)     "PERSON" or "PERSONS" includes a natural person, corporation, association,

11   partnership, sole proprietorship, or public entity.

12
            (4)     "INCIDENT" refers to the circumstances and events occurring on June 13, 24l 9 at
     Oracle Arena located at 7000 Coliseum Way, Oakland, CA 9621 regarding an altercation between
13
14   Alameda County Deputy Sheriff Alan Strickland Toronto Raptors President Masai Ujiri.
            (5)     "DOCUMENT" or "WRITING" means the original and any and all copies and any
15
     and all written, printed, typed, or otherwise recorded matter, however produced or reproduced, of
16
     every kind and description, in whatever form {e.g., final draft versions) in your actual or constructive
17
     possession, custody, care or control, including, but not limited to, all writings, contracts, policy
18
     statements, manuals, telephone messages, telephone bills, checks, correspondence, letters, telegrams,
19
     notes, mailgrams, minutes of any meetings, agendas, memoranda, interoffice communications,
20
     reports, studies, forecasts, project analyses, work papers, charts, expense account reports, ledgers,
21
22   journals, financial statements, statements of account, confirmation slips, calendars, appointment

23   books, diaries, drawings, graphs, photographs, video or audio tape recordings, computer documents,
     or any other tangible things. The teen "document" also means originals and copies of all of the
24
     above upon which notations in writing, print, or otherwise have been made, which do not appear on
25
     the originals. This definition covers all documents i1i your possession, custody or control, regardless
26
     of their location, including all copies of such documents, the contents of which differ in any respect
27
     from the original.
28
             (6)    "RELATING TO" and "RELATE TO" mean conceriling, referring to, summarizing,
     reflecting, constituting, containing, embodying, pertaining to, involved with, mentioning, discussing,
     consisting of, compromising, showing, commenting upon, evidencing, or contradicting t11e subject


                                                           -I-
                           ATTACHMENT "A" TO SUBPOENA TO PRODUCE DOCUMENTS
           Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 8 of 17




1 ~ matter.
2             (7)    "ANY" shall be understood to include and encompass "ALL." As used herein, the
3     singular shall always include the plural and the present tense shall also include the past tense. The
4     words "and° as well as "or" shall be construed disjunctively or conjunctively as necessary to bring
5 ' within the scope of this request all documents or things which might otherwise be construed to be
6 '~ outside its scope.
7                                                INSTRUCTIONS
$ '           (8)    Please take notice that, pursuant Rule 34 of the Federal Rules of Civil Procedure
9     (hereinafter "FRCP"), Plaintiffs request as follows:
10            (9)    That YOU produce within the time specified within FRCP Rule 34, a written response
11    to the request stating for each item or category, whether inspection and related activities will. be
12    permitted as requested, or YOUR objections to the request, including the reasons for the objection. If
13    only part of a request is objected to, YOU must specify the part and permit inspection of the rest.
14            (10)   Plaintiffs request ANY video produced pursuant to these requests be the raw video anc
15    raw data video files as first recorded, saved, and/or backed up onto hard drive fallowing the subject
16    incident.
17            (11)   Plaintiffs request production of ESI (Electronically Stored lnforniation) in the
18    following format: all documents produced with a load file that defines document breaks, attaclunents,
19    metadata, and with. across-reference file that facilitates the linking of the produced file with a
20    litigation database. For emails, word processing documents, and presentations, Plaintiffs request
21    production in a TIFF format, with metadata and text searchable information extracted from the native
22    file and produced as fielded metadata. Family relationships among email and attachments are to be
23    maintained. Spreadsheets should be produced in native format. Meet and. confer should be held to
24    determine appropriate production of proprietary databases.
25            (12)   The DOCUMENTS and ESI to be produced pursuant to these requests specifically
26    embrace, in addition to DOCUMENTS and ESI within YOUR possession, custody, or control,
27    DOCUMENTS and ESI within the possession, custody, or control of any of YOUR agents or
28    representatives, including YOUR attorneys.
              (13)    If YOU claim any DOCUMENT or ESI responsive to any of the requests set forth
      below is privileged, and YOU withhold a DOCUMENT ar ESI or any portion of a DOCUMENT or
      ESI on that basis, please provide the following information in writing with regard to each such


                                                   -2-
                            ATTACHMENT "A" TO SUBPOENA TO PRODUCE DOCUMENTS
          Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 9 of 17




 1   DOCUMENT or ESI, either at the time YOU serve responses to the request or at the time YOU
2    produce DOCUMENTS or ESI: (a) the nature of the privilege YOU claim (i.e. attorney-client
 3   privilege, work product, etc.); (b) the facts upon which YOU rely as the basis for claiming the
4    privilege; (c) on whose behalf YOU are asserting the privilege; (d) the title (if any) and the general
 5   subject matter of the DOCUMENT or ESI; (e) the person who prepared the DOCUMENT or ESI; (fl
6    the date the DOCUMENT or ESI was prepared or transmitted; (g) each person to whom the
7    DOCUMENT or ESI was directed, circulated, or shown; and (h) each person now in possession of
 8   the DOCUMENT or ESI.
 9          (14)     Notwithstanding YOUR assertion of any privilege, if YOU withhold any
10   DOCUMENT or ESI on the basis of privilege, to the extent that withheld DOCUMENT contains                 ~,
11   non-privileged information, YOU may redact the portion of the DOCUMENT or ESI which is                   I
12   privileged and produce the DOCUMENT ar ESI with redaction. If an adequate response is not
13   received within the dine the request is sewed upon YOU, all objections will be deemed waived and a
14   formal motion to compel production will be made pursuant to Rule 34 of the FRCP, and applicable
15   local rules at that time.
16           (15)    Copies of the file tab or label in the file in which a DOCUMENT is called for in the
17   Request is found shall be produced along with the documents found in this file.
18           (l6)    DOCUMENTS attached to each other should not be separated.
19           (17)    DOCUIv1ENTS not otherwise called for by this Request shall be produced if such
20   DOCUMENTS refer, RELATE TO, or explain DOCUMENTS which are called for by this Request
21   or if such DOCUMENTS are attached to DOCUMENTS called for by this Request.
22           (18)    If YOU are aware that a DOCUMENT or thing, or ~•oup of DOCUMENTS or things,
23   once existed, but has since been destroyed, Responding Party is requested to state when the
24   DOCUMENT, group of DOCUMENTS, thing or group of things, was destroyed, why it was
25   destroyed, an the circumstances under which it was destroyed.
26                                         DOCUMENT REQUESTS
27       DOCUMENT REQUEST NO. 1.
28           ALL DOCUMENTS that RELATE TO or arise from ANY investigation of the INCIDENT at
     Oracle .Arena including, but not limited to, coi~-espondence, memoranda, notes, reports, acid
     DOCUMENTS.
         DOCUMENT REQUEST NO.2.


                                                   -3-
                            ATTACHMENT "A" TO SUBPOENA TO PRODUCE DOCUMENTS
         Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 10 of 17                                b




1           ANY DOCUMENTS, including video footage, audio recordings, and photographs depicting,
2    reflecting, or revealing ANY interaction between Alameda County Deputy Sheriff Alan Strickland
3    and Toronto Raptor's President Masai Ujiri on the date of the Incident.
4       DOCUMENT REQUEST NO.3.
 5          ANY DOCUMENTS, including video footage, audio recordings, and photographs depicting,
6    reflecting, or revealing ANY within the arena from the time at which the Toronto Raptors won until
7    the trophy ceremony concluded.
 8      DOCUMENT REQUEST NO.4.
 9          ANY COMMUNICATION which RELATE TO Alameda County Deputy Sheriff Alan
10   Strickland.
]1      DOCUMENT REQUEST NO. S.
12          ANY COMMUNICATION which RELATE TO Toronto Raptor's President Masai Ujiri.
13
     Dated: August 17, 2020                       MASTAGNI HOLSTEDT, A.P.C.
14
15
16                                                By; /s/Brett D. Beyler
                                                       BRETT D. BEYLER
17                                                     Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28




                                                 —4—
                          ATTACHMENT "A" TO SUBPOENA TO PRODUCE DOCUMENTS
       Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 11 of 17




                                     PROOF (JF SERVICE (C.C.P.§1013a}
 2     SHORT TITLE OF CASE:           Strickland v. Ujiri, et al.
       COURT NAME:                    USDC-Northern District
 3     CASE No.:                      4:20-CV-00981-YGR
 4
               I am a citizen of the United States and a resident of the County of Sacramento. I am over
 5     the age of 18 years and am not a party to the within action. My business address is 1912 I Street,
       Sacrarriento, CA 95811.
 6
               On the date set forth below, I served the below-described document(s), on the parties
 7     listed herein, at the addresses set forth below, by serving a true copy, ar original as required by
       law, of each by the following means of service:
 8
       ✓ BY U.S. FIRST-CLASS MAIL [C.C.P. §§1013 & 1013(a)]:
 9         I placed the envelope i'or collection and mailing, following our ordinary business
           practices. I am readily familiar with this firm's business practice of collecting and
10         processing correspondence for mailing. On the same day that correspondence is placed
           for collection and mailing, it is deposited in the ordinary course of business with the
11         United States Postal Service, in a sealed envelope with postage fully paid.
12     ✓       BY ELECTRONIC SERVICE:
               Based on a court order or an agreement of the parties to accept electronic service, I caused
13             a .pdf version of the below-described documents to be sent to the persons at the electronic
               service addresses as set forth below.
14 '
       NAME/DESCRIPTION OF DOCUMENTS) SERVED:
15       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
         PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION FOR OAKLAND
16
         POLICE DEPARTMENT
17     ADDRESSES OF SERVICE:
18      Joseph W. Cotchett                                   Attorneys for Defendants Masar Ujiri,
        Emanuel B. Townsend                                  Toronto Raptors and Maple Leaf Storrs &
19      Tamarah Prevost
        Catchett, Pitre &McCarthy, LLP                       Entertainment
20      840 Malcolm Road, Ste. 200
        Burlingame, CA 94010
21      T: (650} 697-6000/F: (650) 697-0577
        Entail: jcotchett(a~cpmle~al.com
22             etownsend(a,cpmlegal. com
              tprevost~~cpmlegat, com
23
        Mark R. Conrad                                       Attorneys for Defendant National Basketball
24      Courtney C. Aasen                                    Association
        Conrad & Metlitzky LLP
25      Four Embarcadero Center, Ste. 1400
        San Francisco, CA 9411. 1
26      T: (415) 343-71001F: (415), 343-7101
        Email: mconrad(cr~,conradmetlitz . com
27            caasen conradmetlitz . com

28
               I declare under penalty of perjury, under the laws of the State of California, that the

       AROOF                                                                                       1 Page
        Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 12 of 17




 1      foregoing is true and correct and was executed on August 20, 2020 at Sacramento, California.

 2

 3
                                                    Sonia Santos
 4

 S

 6

 7

 8

 9

1.0



l2

13

14

l5

16

17

18

19 ',

20

21

22

23

24

25

26

27

28


        PROOF                                                                                  2~Aage
Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 13 of 17
                             Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 14 of 17
 DAVID P. MAS7;gGNI                                                                                                                                 DOUG[.AS T. GRLEN
JOHN R. HOLSTEDT                                                                                                                                        SETH A. NUNLEY
CRAIG E. JOHNSEN                                                                                                                                        MA12K E. WILSON
 BRIAN A DIXON                                                                                                                                        Iv1ELISSA M. THOM
STEVEN W. WELTY                                                                                                                                         JASON M. EWERT
STUART C. W00                         Sacramento pffice                                                                                            JONATHAN D, CF1~1R
 OAVID E. MASTAGNI                                                          ~Q\                                 Rancho Cucamonga Office
                                         ~ 912 I Street                                                             (90)) 477-8920                      R~TT D~ BEYL,ER
 K1C}iARll 1. ROMANSKI                 Sacraineciro, CA.              ~~~(~~ ~                                                                      VANfiSSA A. MUNOS
PHiLLIPR.A.MAS7AGN1
                                                                                         r~ ~~ HOLSTEDT
                                             958ll          MASTAGNI'+►, ~ "►,                                   C6ico:(530)895-3836          K1MRF.RLYA.VF.IAZQUF.Z
KnTF91TF.N N. MASTAGNI STORJvf
SEAN D. kiOWELL
                                       t91G) 4yG-4G92
                                     tax (J< 16) 447-4614
                                                                            n ~~
                                                                            L.!          L]
                                                                                                                San lose: (408) 292-4802        JOSEPH A. HOFFMANN
                                                                                                                                                     WILLIAtvI M. C1,A]tK
~X~ILLIAM P. C}tBG~R                                                                                            S~ockeon: (209) 945.6156
                                    Ta~c ID ri94-2678460                                                       Los An eles: (213) 6403529           MICf-IAEL P. R. REED
SEAN D. CUIiR1N                                                          A Professional Corporation                  S                                   jILBU_ K. LOPE'L
DAN]F>L L, OSIER                                                                                                                                      CHERY7. CAI2LSON
KGNNETI t E. BACON                                                                                                                                       ANISH K. SINGH
JOHN H. RAKHIT                                                                                                                                      JOEL M.IX~CINSTF.7N
GRAM' A. W WI'ER                                                 AlI Cor~tpondrnre to Sacrame~uQQ~ce                                            IvL47LiLIA 1'.F: GINSI3ERG
JOSHL'AA.OIANDER                                                                                                                                            ADAMHAHN
'PgSHAYI.A P. Bli.[.INGTO~I                                             www,pl~Sla 111.COiri
                                                                                   g                                      ~                 TAYI,pR DAVIFS-MAHAFFEY
HOWARD A. I.IBERMAN                                                                                                                                     SPF.NCF,R BOWS
ZEBULON J. DAV[S                                                                                                                              NATHAN SENDEROVICH




                                                                       October 7, 2020

                                                                                                       Sent via U.S. Mail &Email

                  Tracy Ton, Police Records Clerk
                  Oakland Police Department (Records Section)
                  455 7th Street Ste. 306
                  Oakland, CA 94607
                  opduublicrecords~~equest oaklandf~et.corn

                                 Xe: St~~ickland a Ujiri, et a~ (N.D. Case No. 4:20-CV-00981-YGR)

                  Ms. Ton,

                  Please consider this a meet and confer letter pursuant to FRCP 37(a)(1). This letter aims to meet
                  and confer regarding discovery in the above captioned matter.

                  August 17, 2020 Subpoena.

                  On August 17, 2020, our office made a Subpoena served on your organization, pursuant to FCRP
                  34, requesting the following:

                  Documents acid Electronically Stored Information (ESI) including:

                        1. ALL DOCUMENTS that RELATE TO or arise from ANY investigation of the
                           INCIDENT at Oracle Arena including, but not limited to, correspondence, memoranda,
                           notes, reports, and DOCUMENTS.

                        2. ANY DOCUMENTS, including video footage, audio recordings, and photographs
                           depicting, reflecting, or revealing ANY interaction between Alameda. County Deputy
                           Sheriff Alan Strickland and Toronto Raptor's President Masai Ujiri on the date of the
                           Incident.

                        3. ANY DOCUMEI~TTS, including video footage, audio recordings, and photographs
                           depicting, reflecting, or revealing ANY within the arena fiom the time at which the
                           Toronto Raptors won until the trophy ceremony concluded.



                                                                               1 of 2
       Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 15 of 17




   5. ANY COMMUNICATION which RELATE TO Toronto Raptor's President Masai Ujiri.

For purposes of this subpoena, the term "DOCUMENT" is defined by FCRP 34(a)(1}(A)-(B), as
any designated documents or electronically stored information—including writings, drawings,
graphs, charts, photographs, sound recordings, images, and other data or data compilations—
stored in any medium from which information can be obtained either directly or, if necessary,
after translation by the responding party into a reasonably usable form; or any designated
tangible things.

Date of Incident:             June 13, 2019
Date range requested:        June 13, 2019 to present

Our office never received a response to the above-described production requests. Please inform
our office how you intend to proceed with this matter. Please provide the above requested
information in accordance with the subpoena or contact me to meet and confer regarding any
information that cannot or will not be provided. If I do not hear back from you. by October 20,
2020, I will be forced to set a deposition with production of documents pursuant to FRCPs 34,
4S(a)(iii) and/or 30(b)(6).

Please contact me at my direct line (916) 491-4237 or my work cell (916) 671-2015 or my email
bbevler ,znasta ni.co~n so we can continue to meet and confer.


                                                           MASTAGNI HOLSTEDT, A.P.C.



                                                           BRETT D. BEYLER
                                                           Attoi7ley for Plaintiffs',
                                                           ALAN STRICKLAND and
                                                           KELLY STRICKLAND




                                             2 of 2
      Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 16 of 17



 1                                PROOF OF SERVICE (C.C.P.§1013a)
 2   SHORT TITLE OF CASE:           Strickland v Ujiri, et al.
     COURT NAME:                    USDC-Northern District
 3   CASE No.:                      4:20-CV-00981-YGR
 4
             I am a citizen of the United States and a resident of the County of Sacramento. I am over
 5   the age of 18 years and am not a party to the within action. My business address is 1912 I Street,
     Sacramento, CA 95811.
 6
             On the date set forth below, I served the below-described document(s), on the parties
 7   listed herein, at the addresses set forth below, by serving a true copy, or original as required by
     law, of each by the following means of service:
 8
     ✓ BY U.S. FIRST-CLASS MAIL (C.C.P. §§1013 & 1013(a)]:
 9        I placed the envelope for collection and mailing, following our ordinary business
         practices. I am readily familiar with this firm's business practice of collecting and
10       processing correspondence for mailing. On the same day that correspondence is placed
         for collection and mailing, it is deposited in the ordinary course of business with the
11       United States Postal Service, in a sealed envelope with postage fully paid.
12   ✓       BY ELECTRONIC SERVICE:
             Based on a court order or an agreement of the parties to accept electronic service, I caused
13           a .pdf version of the below-described documents to be sent to the persons at the electronic
             service addresses as set forth below.
14
     NAME/DESCRIPTION OF DOCUMENTS) SERVED:
15     DECLARATIO OF BRETT D. BEYLER IN SUPPORT OF NOTICE OF MOTION
       AND MOTION TO COMPEL SUBPOENA COMPLIANCE
16
     ADDRESSES OF SERVICE:
17
      Joseph W. Cotchett                                  Attorneys for Defendants Masai Ujiri,
18    Emanuel B. Townsend                                 Toronto Raptors and Maple Leaf Sports &
      Tamarah Prevost
                                                          Entertainment
19    Cotchett, Pitre &McCarthy, LLP
      840 Malcolm Road, Ste. 200
20    Burlingame, CA 94010
      T: (650) 697-6000/F: (650) 697-0577
2l    Email: jcotchett~a),cpmlegal. com
             etownsend(a~cpmle~al. com
22          t revost ,cpmle al. com

23    Mark R. Conrad                                      Atlorneys.for Defendant National Basketball
      Courtney C. Aasen                                   Association
24    Conrad & Metlitzky LLP
      Four Embarcadero Center, Ste. 1400
25    San Francisco, CA 94111
      T: (415) 343-7100/F: (415) 343-7101
26    Email: mconrad(a~conradmetlitzkv. com
            caasen conradmetlitz .com
27

28


     PROOF                                                                                       ]P a g e
       Case 4:20-cv-00981-YGR Document 52-1 Filed 11/13/20 Page 17 of 17



 1             I declare under penalty of perjury, under the laws of the State of California, that the

 2     foregoing is true and correct and was executed on November 13, 2020 at Sacramento, California.

 3

 4                                                                     ~i
                                                   '~ Sonia Santos
 5

 6
 ~ ~

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       PROOF                                                                                       2~Page
